Exhibit 10.14
THE TJX COMPANIES, INC.
EXECUTIVE SAVINGS PLAN
(2010 Restatement)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLE   PAGE
PURPOSE; BACKGROUND
    1  
 
        PART A: 409A PLAN

 
       
ARTICLE 1. DEFINITIONS
    3  
1.1. “Account”
    3  
1.2. “Administrator”
    3  
1.3. “Basic Deferral Account”
    3  
1.4. “Bonus Deferral Account”
    3  
1.5. “Beneficiary”
    3  
1.6. “Change of Control”
    3  
1.7. “Company”
    3  
1.8. “Code”
    3  
1.9. “Designated Executive”
    3  
1.10. “Director”
    3  
1.11. “Disability”
    3  
1.12. “Effective Date”
    4  
1.13. “Elective Deferral”
    4  
1.14. “Eligible Basic Compensation”
    4  
1.15. “Eligible Bonus”
    4  
1.16. “Eligible Deferrals”
    4  
1.17. “Eligible Individual”
    5  
1.18. “Employee”
    5  
1.19. “Employer”
    5  
1.20. “Employer Credit Account”
    5  
1.21. “Employer Credits”
    5  
1.22. “Enhanced Matching Credits”
    5  
1.23. “ERISA”
    5  
1.24. “MIP (Corporate)”
    5  
1.25. “Participant”
    5  

-i-



--------------------------------------------------------------------------------



 



          ARTICLE   PAGE
1.26. “Period of Participation”
    5  
1.27. “Plan”
    6  
1.28. “Plan Year”
    6  
1.29. “Section 162(m)”
    6  
1.30. “Section 409A”
    6  
1.31. “Separation from Service”
    6  
1.32. “Specified Employee”
    6  
1.33. “Supplemental Employer Credits”
    6  
1.34. “Unforeseeable Emergency”
    6  
 
       
ARTICLE 2. ELIGIBILITY AND PARTICIPATION
    7  
2.1. Eligibility to Participate
    7  
2.2. Termination of Eligibility
    7  
 
       
ARTICLE 3. CREDITS
    8  
3.1. Timing and Form of Compensation Deferrals
    8  
3.2. Limit on Elective Deferrals
    9  
3.3. Employer Credits
    10  
3.4. Vesting of Employer Credit Accounts
    15  
 
       
ARTICLE 4. ADJUSTMENTS TO ACCOUNTS; DEEMED INVESTMENTS
    16  
4.1. Deemed Investment Experience
    16  
4.2. Distributions and Withdrawals
    16  
4.3. Notional Investment of Accounts
    16  
4.4. Expenses
    17  
 
       
ARTICLE 5. ENTITLEMENT TO AND TIMING OF DISTRIBUTIONS
    18  
5.1. Timing of Distributions as a result of Separation from Service, Death
    18  
5.2. Unforeseeable Emergency
    20  
 
       
ARTICLE 6. AMOUNT AND FORM OF DISTRIBUTIONS
    22  
6.1. Amount of Distributions
    22  
6.2. Form of Payment
    23  
6.3. Death Benefits
    24  
 
       
ARTICLE 7. BENEFICIARIES; PARTICIPANT DATA
    25  
7.1. Designation of Beneficiaries
    25  

-ii-



--------------------------------------------------------------------------------



 



          ARTICLE   PAGE
7.2. Available Information; Missing Persons
    25  
 
       
ARTICLE 8. ADMINISTRATION
    26  
8.1. Administrative Authority
    26  
8.2. Litigation
    26  
8.3. Claims Procedure
    26  
 
       
ARTICLE 9. AMENDMENT
    27  
9.1. Right to Amend
    27  
9.2. Amendments to Ensure Proper Characterization of Plan
    27  
 
       
ARTICLE 10. TERMINATION
    28  
10.1. Right of the Company to Terminate or Suspend Plan
    28  
10.2. Allocation and Distribution
    28  
 
       
ARTICLE 11. MISCELLANEOUS
    29  
11.1. Limitation on Liability of Employer
    29  
11.2. Construction
    29  
11.3. Taxes
    29  
11.4. Section 409A Transition Relief
    30  
11.5. Spendthrift Provision
    30  

Exhibit A — Definition of “Change of Control”
PART B: GRANDFATHERED PLAN

-iii-



--------------------------------------------------------------------------------



 



THE TJX COMPANIES, INC.
EXECUTIVE SAVINGS PLAN
PURPOSE; BACKGROUND
     The TJX Companies, Inc. Executive Savings Plan (the “Plan”) is intended to
provide a means whereby eligible employees and directors may defer compensation
that would otherwise be received on a current basis and the Employer may credit
certain additional amounts on a deferred basis for the benefit of participating
Employees. The Plan, as it applies to Employees, is intended to be an unfunded
“top-hat” plan under sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. The Plan
consists of two parts: The TJX Companies, Inc. 409A Executive Savings Plan (the
“409A Plan”) and The TJX Companies, Inc. Executive Savings Plan as restated
effective October 1, 1998 and as in effect on October 3, 2004 (the
“Grandfathered Plan”). The 409A Plan was previously restated effective as of
January 1, 2008, and is further amended, restated, and continued, effective as
of January 1, 2010, as provided herein.
     The 409A Plan is intended to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and guidance
issued thereunder and shall be interpreted and administered in a manner
consistent with such requirements. For the avoidance of doubt, the terms of the
409A Plan shall apply to benefits accrued on or after January 1, 2005 and
benefits accrued but not vested as of December 31, 2004 under the Grandfathered
Plan. The terms of the 409A Plan are set forth as Part A below.
     All benefits accrued and vested as of December 31, 2004 and not materially
modified after October 3, 2004, plus notional earnings thereon (the
“Grandfathered Benefit Amount”) shall be grandfathered for purposes of Code
Section 409A and shall be governed by The TJX Companies, Inc. Executive Savings
Plan as it was in effect on October 3, 2004. The Grandfathered Plan is frozen as
of December 31, 2004. No additional benefit shall accrue after December 31, 2004
under the Grandfathered Plan (except, for the avoidance of doubt, the continued
deferral of any previously deferred Grandfathered Benefit Amounts) and no
individual not a Participant as of December 31, 2004 shall thereafter become a
Participant in the Grandfathered Plan. The Grandfathered Plan has not been
materially modified after October 3, 2004, and a copy of the Grandfathered Plan
as it was in effect immediately prior to the Effective

 



--------------------------------------------------------------------------------



 



Date is attached as Part B. Part B memorializes the methodology for calculating,
in accordance with applicable provisions of the Grandfathered Plan, the
Grandfathered Benefit Amount credited to each Participant under the
Grandfathered Plan.

-2-



--------------------------------------------------------------------------------



 



PART A
THE TJX COMPANIES, INC. 409A EXECUTIVE SAVINGS PLAN
Article 1. Definitions
     1.1. “Account” means any or all, as the context requires, of a
Participant’s or Beneficiary’s Basic Deferral Account, Bonus Deferral Account
and/or Employer Credit Account.
     1.2. “Administrator” means the Executive Compensation Committee of the
Board of Directors of the Company. The Executive Compensation Committee may
delegate to one or more Employees, including a committee, such powers and
responsibilities hereunder as it deems appropriate, in which case the term
“Administrator” shall include the person or persons to whom such delegation has
been made, in each case during the continuation of and to the extent of such
delegation.
     1.3. “Basic Deferral Account” means the unfunded book-entry account
maintained by the Administrator to reflect that portion of a Participant’s
balance under the Plan which is attributable to his or her Elective Deferrals
attributable to deferred Eligible Basic Compensation.
     1.4. “Bonus Deferral Account” means the unfunded book-entry account
maintained by the Administrator to reflect that portion of a Participant’s
balance under the Plan which is attributable to his or her Elective Deferrals
attributable to deferred Eligible Bonuses.
     1.5. “Beneficiary” means a Participant’s beneficiary determined in
accordance with the provisions of Article 7.
     1.6. “Change of Control” means a Change of Control as defined in Exhibit A
hereto.
     1.7. “Company” means The TJX Companies, Inc.
     1.8. “Code” means the Internal Revenue Code of 1986 and the regulations
thereunder, as amended from time to time.
     1.9. “Designated Executive” means a Participant, of any age, who is a
Senior Executive Vice President of the Company or above, or any other
Participant designated by the Administrator as a “Designated Executive”
hereunder from time to time.
     1.10. “Director” means a member of the Board of Directors of the Company.
     1.11. “Disability” means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to

-3-



--------------------------------------------------------------------------------



 



result in death or can be expected to last for a continuous period of not less
than twelve (12) months, all within the meaning of Section 409A.
     1.12. “Effective Date” means January 1, 2010.
     1.13. “Elective Deferral” is defined in Section 3.1.
     1.14. “Eligible Basic Compensation” means, with respect to any Plan Year:
(i) the base salary payable by the Employer to an Employee Participant during
the Plan Year in respect of services performed during the Plan Year, determined
before reduction for deferrals under any qualified or nonqualified plan
(including, without limitation, the Plan); (ii) in the case of Directors, annual
retainers and/or meeting fees payable in the Plan Year in respect of services
performed during the Plan Year; and (iii) to the extent provided by the
Administrator, other cash compensation payable in the Plan Year in respect of
services performed during the Plan Year.
     1.15. “Eligible Bonus” means a cash bonus payable on or after January 1,
2009 pursuant to one or more of the Company’s annual and long-term incentive
bonus plans, subject to such exceptions as the Administrator may determine prior
to the deadline for any Elective Deferral that might be affected by such
determination.
     1.16. “Eligible Deferrals” means (a) in the case of any Participant who is
an Employee, who is a Vice President or higher, Elective Deferrals attributable
to Eligible Basic Compensation with respect to a Plan Year not in excess of ten
percent (10%) of the Participant’s Eligible Basic Compensation, and (b) in the
case of any Participant who is an Employee with a title of Assistant Vice
President or Buyer III, and any Participant who is an Employee with a title
below Assistant Vice President or Buyer III who previously held the title of
Assistant Vice President or Buyer III and has been selected by the Administrator
(in its sole discretion) for eligibility for Employer Credits under the Plan,
Elective Deferrals attributable to Eligible Basic Compensation with respect to a
Plan Year not in excess of five percent (5%) of the Participant’s Eligible Basic
Compensation. Notwithstanding the preceding, in the case of any Participant who
is a Director, any Participant who is an Employee and who is eligible for
Category A Key Employee Benefits or Category B Key Employee Benefits under the
Company’s Supplemental Executive Retirement Plan, as from time to time in
effect, and any Participant who is an Employee with a title below Assistant Vice
President or Buyer III who is eligible to participate in the Plan but not
described in subclause (b) above, none of the Elective Deferrals deferred under
the Plan shall

-4-



--------------------------------------------------------------------------------



 



constitute Eligible Deferrals. For the avoidance of doubt, no Elective Deferral
shall constitute an Eligible Deferral to the extent it relates to remuneration
other than Eligible Basic Compensation.
     1.17. “Eligible Individual” means, for any Plan Year (or applicable portion
thereof) commencing on or after the Effective Date, an Employee or a Director
who is determined by the Administrator to be eligible to participate in the Plan
consistent with the intended purpose of the Plan as set forth in the “RECITALS”
above.
     1.18. “Employee” means an employee of an Employer.
     1.19. “Employer” means The TJX Companies, Inc. and its subsidiaries.
     1.20. “Employer Credit Account” means the unfunded book-entry account
maintained by the Administrator to reflect that portion, if any, of a
Participant’s balance under the Plan which is attributable to Employer Credits
allocable to the Participant.
     1.21. “Employer Credits” is defined in Section 3.3.
     1.22. “Enhanced Matching Credits” means those Employer Credits allocated to
Participants under subsections (a) and (b) of Sections 3.3, either (A) by reason
of a Participant having a specified title and having attained age 50 or above,
or (B) by reason of a Participant being a Designated Executive.
     1.23. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     1.24. “MIP (Corporate)” means (i) in the case of Participants other than
those whose compensation is expected to be subject to Section 162(m) (as
determined by the Administrator) (“Section 162(m) Employees”), the Management
Incentive Plan award program for a fiscal year of the Company as applied to
Employees (other than Section 162(m) Employees) whose performance is measured by
corporate-level performance of the Company and its subsidiaries, and (ii) in the
case of Section 162(m) Employees, the Management Incentive Plan award program
for a fiscal year of the Company as applied to Section 162(m) Employees whose
performance is measured by corporate-level performance of the Company and its
subsidiaries.
     1.25. “Participant” means any Eligible Individual who participates in the
Plan.
     1.26. “Period of Participation” means, with respect to any Participant, the
period commencing with the commencement of participation in the Plan and ending
on the earlier of (A) the date of a Participant’s Separation from Service, or
(B) the date on which the Participant’s Accounts have been completely
distributed, withdrawn or forfeited. For the avoidance of doubt,

-5-



--------------------------------------------------------------------------------



 



“Period of Participation” will commence on the date that any amounts (including,
for the avoidance of doubt, any Supplemental Employer Credits) are first
credited to the Account of a Participant, and can include periods before or
after the Effective Date.
     1.27. “Plan” means The TJX Companies, Inc. Executive Savings Plan as set
forth herein and as the same may be amended from time to time.
     1.28. “Plan Year” means the calendar year.
     1.29. “Section 162(m)” means Section 162(m) of the Code.
     1.30. “Section 409A” means Section 409A of the Code.
     1.31. “Separation from Service” and correlative terms mean a “separation
from service” from the Employer, determined in accordance with Treas. Regs. §
1.409A-1(h). The Administrator may, but need not, elect in writing, subject to
the applicable limitations under Section 409A, any of the special elective rules
prescribed in Treas. Regs. § 1.409A-1(h) for purposes of determining whether a
“separation from service” has occurred. Any such written election shall be
deemed part of the Plan.
     1.32. “Specified Employee” means an individual determined by the
Administrator or its delegate to be a specified employee as defined in
Section 409A(a)(2)(B)(i). The Administrator may, but need not, elect in writing,
subject to the applicable limitations under Section 409A, any of the special
elective rules prescribed in Treas. Regs. § 1.409A-1(i) for purposes of
determining “specified employee” status. Any such written election shall be
deemed part of the Plan.
     1.33. “Supplemental Employer Credits” is defined in Section 3.3(c).
     1.34. “Unforeseeable Emergency” shall mean an unforeseeable emergency as
defined in Section 409A(a)(2)(B)(ii), including a severe financial hardship to
the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

-6-



--------------------------------------------------------------------------------



 



Article 2. Eligibility and Participation
     2.1. Eligibility to Participate. Each Employee or Director who is an
Eligible Individual may participate in the Plan.
     2.2. Termination of Eligibility. An individual shall cease to be eligible
to participate in the Plan when he or she is no longer an Eligible Individual
(whether by reason of a Separation from Service or by reason of a change in job
classification or otherwise) but shall again become eligible to participate if
he or she again becomes an Eligible Individual. No termination of eligibility
shall affect Elective Deferrals for which the applicable election deadline has
passed.

-7-



--------------------------------------------------------------------------------



 



Article 3. Credits
     3.1. Timing and Form of Compensation Deferrals.
     (a) In General. A Participant may elect to defer Eligible Basic
Compensation and Eligible Bonuses (any such deferral accomplished in accordance
with this Section 3.1, an “Elective Deferral”) by making a timely written
election in accordance with this Section 3.1. Each such election shall become
irrevocable not later than the applicable election deadline. The applicable
election deadline for a deferral election is such deadline as the Administrator
shall establish, which deadline shall in no event be later than (except as
provided at Section 3.1(b) below) the following:
     (i) with respect to Eligible Basic Compensation or Eligible Bonuses other
than those described in subsection (ii) below, the last day of the calendar year
preceding the calendar year in which any services relating to the deferred
Eligible Basic Compensation or deferred Eligible Bonuses, as the case may be,
are to be performed; and
     (ii) with respect to an Eligible Bonus, if in the Administrator’s judgment
the Eligible Bonus will qualify under Section 409A as “performance-based
compensation” that has not yet become readily ascertainable, the date that is
six (6) months before the end of the performance period, but only if the
Participant has been in continuous employment with the Employer since the later
of the beginning of the performance period or the date the performance criteria
are established.
In order to participate in the Plan for any Plan Year, an Eligible Individual
must make an affirmative written election pursuant to this Section 3.1(a) (or
Section 3.1(b), if applicable) in respect of such Plan Year by the applicable
election deadline for such Plan Year; provided, however, that the Administrator
may permit an Eligible Individual or Eligible Individuals to make an affirmative
election in writing that remains in effect for such Plan Year and future Plan
Years, unless changed or revoked prior to the applicable election deadline for
the relevant Plan Year, in accordance with such rules and procedures as the
Administrator may establish from time to time and consistent, in the
Administrator’s judgment, with the requirements of Section 409A.

-8-



--------------------------------------------------------------------------------



 



     (b) Special Election for Certain Newly Eligible Individuals.
Notwithstanding Section 3.1(a) above, an individual who first becomes an
Eligible Individual after the beginning of a calendar year by reason of (i) the
commencement of employment by the Company, (ii) the promotion to a position, or
a designation by the Administrator, that results in the individual becoming an
Eligible Individual or (iii) an election or appointment to the Board of
Directors, may, if permitted by the Administrator, become a Participant for the
remainder of such calendar year by executing an irrevocable deferral election
(on a form prescribed by the Administrator) with respect to his or her Eligible
Basic Compensation and Eligible Bonuses in respect of services to be performed
following such election, provided that such election is submitted to the
Administrator within thirty (30) days of the date that he or she becomes an
Eligible Individual. The amount that a Participant may defer under this
Section 3.1(b) with respect to Eligible Bonuses based on a specified performance
period may not exceed an amount equal to the total amount of the Eligible
Bonuses for the applicable performance period multiplied by the ratio of the
number of days remaining in the performance period after the effective date of
the election over the total number of days in the performance period applicable
to the Eligible Bonuses. An individual who already participates or is eligible
to participate in (including, except to the extent otherwise provided in
Section 1.409A-2(a)(7) of the Treasury Regulations, an individual who has any
entitlement, vested or unvested, to payments under) any other nonqualified
deferred compensation plan that would be required to be aggregated with the Plan
for purposes of Section 1.409A-1(c)(2) of the Treasury Regulations shall not be
treated as eligible for the mid-year election rules of this Section 3.1(b) with
respect to the Plan, even if he or she had never previously been eligible to
participate in the Plan itself. For the avoidance of doubt, nothing in this
Section 3.1(b) shall limit the availability of an election under Section 3.1(a)
to the extent consistent with the requirements of Section 409A.
     3.2. Limit on Elective Deferrals. With respect to an Employee, no more than
twenty percent (20%) of a Participant’s Eligible Basic Compensation for any pay
period may be deferred pursuant to an election under Section 3.1. A Director who
participates in the Plan may elect to defer up to one hundred percent (100%) of
his or her Eligible Basic Compensation. Subject to

-9-



--------------------------------------------------------------------------------



 



the foregoing, a Participant’s deferral election in respect of Eligible Basic
Compensation may specify different deferral percentages for different pay
periods. Up to one hundred percent (100%) of a Participant’s Eligible Bonuses
may be deferred pursuant to an election under Section 3.1. The Administrator
shall establish and maintain a Basic Deferral Account and Bonus Deferral Account
in the name of each Participant to which shall be credited amounts equal to the
Participant’s Elective Deferrals attributable to deferred Eligible Basic
Compensation and deferred Eligible Bonuses, respectively, and which shall be
further adjusted as provided in Article 4 to reflect any withdrawals or
distributions and any deemed earnings, losses or other charges allocable to such
Account. Elective Deferrals shall be credited to a Participant’s Compensation
Deferral Account or Bonus Deferral Account as soon as practicable following the
date the related Eligible Basic Compensation or Eligible Bonuses, as the case
may be, would have been payable absent deferral. A Participant shall at all
times be 100% vested in his or her Basic Deferral Account and Bonus Deferral
Account, subject to adjustment pursuant to Article 4.
     3.3. Employer Credits. The Administrator shall establish and maintain a
separate Employer Credit Account in the name of each Participant to which shall
be credited amounts equal to the employer credits, if any, allocable to the
Participant (any such amounts credited in accordance with this Section 3.3,
“Employer Credits”) and which shall be further adjusted as provided in Article 4
to reflect any withdrawals, distributions or forfeitures and any deemed
earnings, losses or other charges allocable to the Employer Credit Account. The
Employer Credits allocable to a Participant shall be determined as follows:
     (a) Non-Performance-Based Employer Credits. For each Plan Year, for each
Participant (i) who is an Assistant Vice President, Buyer III or Vice President,
(ii) who is a Senior Vice President or above under age fifty (50), or (iii) who
is not eligible for the Enhanced Matching Credits described in the next
sentence, the Administrator shall credit to the Participant’s Employer Credit
Account an amount equal to ten percent (10%) of the Participant’s Eligible
Deferrals for the Plan Year. In lieu of the credits set forth in the preceding
sentence and subject to the following sentence, for each Plan Year, for each
Participant who is: (i) a Senior Vice President or above, and age fifty (50) or
older, or (ii) a Designated Executive, the Administrator shall credit to the
Participant’s Employer Credit Account an Enhanced Matching Credit equal to the
following percentage of the

-10-



--------------------------------------------------------------------------------



 



Participant’s Eligible Deferrals for the Plan Year, based on the Participant’s
title and age (or, if applicable, status as a Designated Executive) as of the
effective time of such credit:

          Category   Percentage of Eligible Deferrals
Designated Executive
    100 %
Division President (age 50 or older) (other than a Designated Executive)
    25 %
Executive Vice President (age 50 or older) (other than a Designated Executive)
    20 %
Senior Vice President (age 50 or older) (other than a Designated Executive)
    15 %

The maximum number of Plan Years in respect of which any Participant shall be
entitled to the Enhanced Matching Credits set forth in the immediately preceding
sentence shall be fifteen (15). For each Plan Year after the fifteenth Plan Year
for which any Participant has received such Enhanced Matching Credits, the
Administrator shall credit to the Participant’s Employer Credit Account an
amount equal to ten percent (10%) of the Participant’s Eligible Deferrals for
the Plan Year. The non-performance-based matching credits described in this
subsection (a) shall be credited to the Participant’s Employer Credit Account as
of the same dates as the Eligible Deferrals to which such matching credits
relate and based on the age and title or status as a Designated Executive (to
the extent applicable) of the Participant as of such date; provided, however,
that any Employer Credits to which a Participant, by reason of being a
Designated Executive, is entitled under this subsection (a) with respect to
Eligible Deferrals credited to such Participant’s Account on or after the
Effective Date and prior to April 30, 2010 shall be credited (without interest)
as of April 30, 2010.
     (b) Performance-Based Employer Credits at 90% or Greater Payout of MIP
(Corporate) Awards.

-11-



--------------------------------------------------------------------------------



 



     (i) In General. For each Plan Year ending within a fiscal year of the
Company for which MIP (Corporate) performance produces a payout at or above 90%
of MIP (Corporate) target award opportunities as determined by the
Administrator, the Administrator shall credit to the Employer Credit Account of
each eligible Participant with a title of Assistant Vice President or Buyer III
or above an amount (in addition to the credit described at Section 3.3(a) above)
equal to the following percentage of the Participant’s Eligible Deferrals for
the Plan Year, in each case based (to the extent applicable) on the age and
title of the Participant, or status as a Designated Executive, as of the date
the Eligible Deferrals to which such matching credits relate were credited
pursuant to Section 3.2 above:

                                      Percentage of Eligible Deferrals        
(based on the percentage payout of MIP         (Corporate) target award
opportunities)         90% Payout   100% Payout   125% Payout         for MIP  
for MIP   for MIP         (Corporate)   (Corporate)   (Corporate) Category   Age
  awards   awards   awards
Designated Executive
  N/A     50 %     100 %     150 %
Division President (other than a Designated Executive)
  50 or older     25 %     50 %     75 %   Under 50     7.5 %     15 %     30 %
Executive Vice President (other than a Designated Executive)
  50 or older     15 %     30 %     50 %   Under 50     7.5 %     15 %     30 %
Senior Vice President (other than a Designated Executive)
  50 or older     12.5 %     25 %     40 %   Under 50     7.5 %     15 %     30
%
Vice President (other than a Designated Executive)
  50 or older     10 %     20 %     35 %   Under 50     7.5 %     15 %     30 %
Assistant Vice President or Buyer III (other than a Designated Executive)
  50 or older     7.5 %     15 %     20 %   Under 50     7.5 %     15 %     15 %

The maximum number of Plan Years in respect of which any Participant shall be
entitled to an Enhanced Matching Credit pursuant to the immediately preceding

-12-



--------------------------------------------------------------------------------



 



sentence shall be fifteen (15). For each Plan Year after the fifteenth Plan Year
for which any Participant has received such Enhanced Matching Credits, the
Administrator shall credit to the Participant’s Employer Credit Account an
amount equal to the percentage of the Participant’s Eligible Deferrals for the
Plan Year indicated in the table above for a Participant with the same title as
such individual (or, in the case of a Designated Executive with the title of
Senior Executive Vice President or higher, the title of Division President) and
an age under 50.
     (ii) Pro-ration. If MIP (Corporate) performance produces a payout between
ninety percent (90%) and one hundred percent (100%) of MIP (Corporate) target
award opportunities, the Employer Credit described in this Section 3.2(b) shall
be an amount equal to: (A) the percentage of the Participant’s Eligible
Deferrals specified in the table under subsection (i) above for a ninety percent
(90%) payout of MIP (Corporate) awards; plus (B) an additional amount equal to
the Participant’s Eligible Deferrals, multiplied by the product of (1) the
percentage-point excess of the percentage specified in such table above for a
one hundred percent (100%) payout of MIP (Corporate) awards over the percentage
specified for a ninety percent (90%) payout of MIP (Corporate) awards, (2) the
percentage-point excess of the actual payout percentage of MIP (Corporate)
target award opportunities over ninety percent (90%), and (3) ten (10). For
example, if MIP (Corporate) performance is such to produce payouts equal to
ninety-five percent (95%) of the MIP (Corporate) target award opportunities, the
performance-based Employer Credit described in this Section 3.3(b) for a
Participant under age fifty (50) (other than Designated Executives) shall be
equal to the Participant’s Eligible Deferrals multiplied by 11.25% (7.5%, plus
3.75% (7.5% (15% less 7.5%), multiplied by 5% (95% less 90%), multiplied by
10)).
     If MIP (Corporate) performance produces a payout between one hundred
percent (100%) and one hundred twenty-five percent (125%) of MIP (Corporate)
target award opportunities, the Employer Credit described in this Section 3.2(b)
shall be an amount equal to: (A) the percentage of the Participant’s Eligible
Deferrals specified in the table under subsection (i) above for a one hundred
percent (100%) payout of MIP (Corporate) awards; plus (B) an additional amount

-13-



--------------------------------------------------------------------------------



 



equal to the Participant’s Eligible Deferrals, multiplied by the product of
(1) the percentage-point excess of the percentage specified in such table above
for a one hundred twenty-five percent (125%) payout of MIP (Corporate) awards
over the percentage specified for a one hundred percent (100%) payout of MIP
(Corporate) awards, (2) the percentage-point excess of the actual payout
percentage of MIP (Corporate) target award opportunities over one hundred
percent (100%), and (3) four (4). For example, if MIP (Corporate) performance is
such to produce payouts equal to one hundred twenty percent (120%) of the MIP
(Corporate) target award opportunities, the performance-based Employer credit
described in this Section 3.3(b) for a Participant under age fifty (50) with a
title of Vice President or above (other than Designated Executives) shall be
equal to the Participant’s Eligible Deferrals multiplied by 27% (15%, plus 12%
(15% (30% less 15%) multiplied by 20% (120% less 100%), multiplied by 4)).
     (iii) Timing of Performance-Based Employer Credits. The performance-based
Employer Credit described in this Section 3.3(b) shall be credited as soon as
practicable following the close of the fiscal year and only to the Employer
Credit Accounts of those Participants who were employed by the Employer on the
last day of such fiscal year.
     (c) Supplemental Employer Credits. The Administrator may credit such
additional amounts (whether or not such amounts are described as a percentage of
Eligible Deferrals or are otherwise related to any Elective Deferrals under the
Plan) to the Employer Credit Account of any Participant as the Administrator may
determine in its sole discretion from time to time, and on such terms and
conditions as the Administrator may specify from time to time (any such Employer
Credits under this Section 3.3(c), “Supplemental Employer Credits”) . Except as
provided by the Administrator, any Supplemental Employer Credits shall be
subject to the same vesting and payment terms and conditions that apply to all
other Employer Credits allocated to Participants under the Plan. Any alternative
vesting or payment terms shall be established by the Administrator at the time
such Supplemental Employer Credits are allocated to a Participant, to the extent
required by Section 409A.

-14-



--------------------------------------------------------------------------------



 



     3.4. Vesting of Employer Credit Accounts. A Participant shall become vested
in the balance of his or her Employer Credit Account, subject to adjustment
pursuant to Article 4, in accordance with the following vesting schedule:

          Completed Period of Participation   Vested Percentage
Fewer than five years
    0 %
Five years or more, but fewer than ten years
    50 %
Ten or more years
    100 %

     Notwithstanding the foregoing, if a Participant who is 50% but not 100%
vested in his or her Employer Credit Account takes an in-service withdrawal
under Section 5.2, the Participant’s vested interest in his or her Employer
Credit Account as of any subsequent date prior to full vesting (the
“determination date”) shall be
1/2(AB+W) - W
     where “AB” is the balance of the Employer Credit Account as of the
determination date and “W” is that portion of the withdrawal (or withdrawals, if
more than one) under Section 5.2 that was attributable to the Employer Credit
Account.
     In addition, a Participant will become immediately vested in his or her
Employer Credit Account, subject to adjustment pursuant to Article 4, upon
attainment by the Participant of age fifty-five (55), upon Separation from
Service by reason of Disability or death, or upon the earlier occurrence of a
Change of Control. For purposes of this Section 3.4 and for all other purposes
under the Plan, a Participant shall be deemed to have Separated from Service by
reason of Disability upon the earlier of the Participant’s termination of
employment or the expiration of the twenty-nine (29)-month period commencing
upon such Participant’s absence from work.
     Any vesting terms and conditions established by the Administrator with
respect to any Supplemental Employer Credits that are different from,
supplement, or otherwise modify those set forth in this Section 3.4 shall apply
in lieu of the provisions of this Section 3.4 to the extent that any portion of
the Participant’s Employer Credit Account is attributable to such Supplemental
Employer Credits.

-15-



--------------------------------------------------------------------------------



 



Article 4. Adjustments to Accounts; Deemed Investments
     4.1. Deemed Investment Experience. Each Account shall be adjusted on such
periodic basis and subject to such rules as the Administrator may prescribe to
reflect the investment performance of the notional investments in which the
Account is deemed invested pursuant to Section 4.3, including without limitation
any interest, dividends or other distributions deemed to have been received with
respect to such notional investments.
     4.2. Distributions and Withdrawals. As of the date of any distribution or
withdrawal hereunder, the Administrator shall reduce the affected Participant’s
Accounts to reflect such distribution or withdrawal. Any such adjustment shall
reduce ratably each affected Account’s share of each of the notional investments
in which the Account is deemed to be invested, except as the Administrator may
otherwise determine.
     4.3. Notional Investment of Accounts. The Administrator shall from time to
time specify one or more mutual funds or other investment alternatives that
shall be available as measures of notional investment return for Accounts under
the Plan (each such specified alternative, a “measuring investment option”).
Subject to such rules and limitations as the Administrator may from time to time
prescribe, each Participant shall have the right to have the balance of his or
her Accounts treated for all purposes of the Plan as having been notionally
invested in one or more measuring investment options and to change the notional
investment of his or her Accounts from time to time. The Administrator shall
have complete discretion at any time and from time to time to eliminate or add a
measuring investment option. The Administrator may designate one or more
measuring investment options as the default in which a Participant’s Accounts
shall be deemed to be invested to the extent the Participant does not
affirmatively, timely and properly provide other notional investment directions.
     Nothing in this Section 4.3 shall be construed as giving any Participant
the right to cause the Administrator, the Employer or any other person to
acquire or dispose of any investment, to set aside (in trust or otherwise) money
or property to meet the Employer’s obligations under the Plan, or in any other
way to fund the Employer’s obligations under the Plan. The sole function of the
notional investment provisions of this Section 4.3 is to provide a computational
mechanism for measuring the Employer’s unfunded contractual deferred
compensation

-16-



--------------------------------------------------------------------------------



 



obligation to Participants. Consistent with the foregoing, the Employer may
(although it shall not be obligated to do any of the following): (i) establish
and fund a so-called “rabbi” trust or similar trust or account to hold and
invest amounts to help the Employer meet its obligations under the Plan; and
(ii) if it establishes and funds such a trust or account, cause the trustee or
other person holding the assets in such trust or account to invest them in a
manner that is consistent with the notional investment directions of
Participants under the Plan.
     Each reference in this Section 4.3 to a Participant shall be deemed to
include, where applicable, a reference to a Beneficiary.
     4.4. Expenses. All expenses associated with the Plan shall be paid by the
Employer; but if a trust or account is established as described at Section 4.3
above, the Employer may provide that expenses associated with that trust or
account shall be paid out of the assets held therein.

-17-



--------------------------------------------------------------------------------



 



Article 5. Entitlement to and Timing of Distributions
     5.1. Timing of Distributions as a result of Separation from Service, Death.
     (a) Basic Deferral Account and Bonus Deferral Account. A Participant’s
Basic Deferral Account and Bonus Deferral Account will be distributed, in the
form and amount specified in Article 6, upon the earlier to occur of (i) the
date specified by the Participant pursuant to a distribution election made under
this Section 5.1, or (ii) the Participant’s Separation from Service for any
reason. When the Participant makes a deferral election in respect of Eligible
Basic Compensation for a Plan Year beginning on or after January 1, 2008 or
Eligible Bonuses payable on or after January 1, 2009 under Sections 3.1 and 3.2,
he or she shall also elect the time at which payment of the amounts credited to
the Basic Deferral Account and Bonus Deferral Account, respectively, established
in respect of such Plan Year shall commence. The earliest time a Participant may
elect to have payment commence in respect of any such amounts credited to the
Participant’s Basic Deferral Account or Bonus Deferral Account shall be January
1st of the second calendar year commencing after the date such amounts were
credited to such Accounts. A Participant may subsequently elect to change his or
her prior election of the date of commencement of payments from his or her Basic
Deferral Account or Bonus Deferral Account, as the case may be, but only if such
change (i) shall not take effect for at least twelve (12) months after the date
on which the subsequent election is made; (ii) is made at least twelve
(12) months prior to the date on which the first payment was scheduled to be
made (“prior election payment date”); and (iii) results in a new payment date
that is delayed by at least five (5) years, as measured from the prior election
payment date. Any such change of the time of commencement of payment shall be
made in the manner specified by the Administrator. In the absence of a timely
and proper election as to the time of distribution pursuant to this
Section 5.1(a) on a form acceptable to the Administrator, the Participant shall
be deemed to have elected distribution under this Section 5.1(a) upon Separation
from Service. Distribution of the Participant’s Basic Deferral Account and Bonus
Deferral Account shall be made (or commence, if installments have been properly
elected under Section 6.2(b)(ii) below) upon the date specified, or deemed to
have been specified, in this Section 5.1(a), subject to subsections

-18-



--------------------------------------------------------------------------------



 



(c) and (d) of this Section 5.1. With respect to amounts credited to a
Participant’s Basic Deferral Account for Plan Years commencing on or after
January 1, 2005 and before January 1, 2008, the Administrator may, in its sole
discretion, provide an opportunity to elect distribution upon a date specified
by the Participant, to the extent that such date occurs prior to the
Participant’s Separation from Service, pursuant to an election permitted under
applicable transition relief rules promulgated by the Internal Revenue Service
under Section 409A of the Code. Any such election shall be made, if at all, by
the deadline and on the form prescribed by the Administrator.
     (b) Employer Credit Account. A Participant’s vested Employer Credit Account
will be valued and paid in accordance with the provisions of Article 6 upon the
earliest to occur of (i) the Participant’s death, (ii) the Participant’s
Separation from Service by reason of Disability (as determined under
Section 3.4), or (iii) the later of (A) the Participant’s Separation from
Service for any reason, and (B) the Participant’s attainment of age 55;
provided, that if the Participant’s Separation from Service is for cause (as
determined by the Administrator), no portion of the Participant’s Employer
Credit Account shall be paid and the entirety of the Employer Credit Account
shall instead be immediately forfeited; and further provided, that a current or
former Designated Executive’s right to receive and/or retain any portion of his
or her Employer Credit Account attributable to the additional Employer Credits
earned by reason of his or her status as a Designated Executive (such portion,
the “Restricted Portion”) is conditioned on the Participant’s full and continued
compliance with any applicable confidentiality, noncompetition, or
nonsoliciation agreement, or any similar or related agreement, with the
Employer, and upon any breach or threatened breach of any covenant contained in
such agreements, in addition to the remedies set forth in such agreement, the
Company shall have the right to immediately cease making any payment with
respect to the Restricted Portion and shall have the right to require a
Participant who has so breached or threatened to breach such covenant or
agreement to repay the Company, with interest at the prime rate in effect at
Bank of America, or its successor, any amount or amounts previously paid with
respect to the Restricted Portion. Distribution of the Participant’s vested
Employer Credit Account in accordance with the previous sentence shall be made
(or commence, if installments have been properly elected under Section

-19-



--------------------------------------------------------------------------------



 



6.2(b)(ii) below) upon the date specified in Section 5.1(b), subject to
subsections (c) and (d) of this Section 5.1.
     (c) Notwithstanding any provision of this Section 5.1 or any other
provision of the Plan to the contrary, in the case of a Participant who is an
individual determined by the Administrator or its delegate to be a Specified
Employee, payment of such Participant’s benefit as a result of a Separation from
Service (other than by reason of death) shall not commence until the date which
is six (6) months and one (1) day after the date of such Separation from Service
or, if earlier than the end of such period, the date of death of such
Participant.
     (d) Notwithstanding any provision of this Section 5.1 or any other
provision of the Plan to the contrary, the Company may delay distributions to
any Participant under the Plan to the extent permitted under Treas. Regs.
§1.409A-2(b)(7)(i) to the extent that the Company reasonably anticipates that if
the distribution were made at the time specified in Section 5.1(a) above, the
Company’s deduction with respect to such distribution would not be permitted due
to the application of Section 162(m), provided that the distribution is made
either during the Participant’s first taxable year in which the Company
reasonably anticipates, or should reasonably anticipate, that if the payment is
made during such year, the deduction of such payment will not be barred by
application of Section 162(m) or during the period beginning with the date of
the Participant’s Separation from Service (or such later date as required under
Treas. Regs. §1.409A-2(b)(7)(i)) and ending on the later of the last day of the
taxable year of the Company in which such date occurs or the 15th day of the
third month following such date. For the avoidance of doubt, the Participant
shall have no election with respect to the timing of the payment under this
paragraph.
     5.2. Unforeseeable Emergency. In the event of an Unforeseeable Emergency,
the Participant may apply to the Administrator for the distribution of all or
any part of his or her vested Account. The Administrator shall consider the
circumstances of each case and shall have the right, in its sole discretion,
subject to compliance with Section 409A, to allow or disallow the application in
whole or in part. The Administrator shall have the right to require such
Participant to submit such documentation as it deems appropriate for the purpose
of determining the existence of an Unforeseeable Emergency, the amount
reasonably necessary to satisfy the

-20-



--------------------------------------------------------------------------------



 



emergency need, and other related matters. Distributions under this Section 5.2
in connection with the occurrence of an Unforeseeable Emergency shall be made as
soon as practicable after the Administrator’s determination under this
Section 5.2, which shall be made in accordance with the rules of
Section 1.409A-3(i)(3) of the Treasury Regulations.

-21-



--------------------------------------------------------------------------------



 



Article 6. Amount and Form of Distributions
     6.1. Amount of Distributions.
     (a) Basic Deferral Account. The amount distributable to the Participant
under Section 5.1(a) in respect of his or her Basic Deferral Account shall be
the balance of the Participant’s Basic Deferral Account determined as of the
date of distribution, unless a timely installment election has been submitted
pursuant to Section 6.2 below in which case the amount of each installment shall
be calculated in accordance with Section 6.2 below.
     (b) Bonus Deferral Account. The amount distributable to the Participant
under Section 5.1(a) in respect of his or her Bonus Deferral Account shall be
the balance of the Participant’s Bonus Deferral Account determined as of the
date of distribution, unless a timely installment election has been submitted
pursuant to Section 6.2 below in which case the amount of each installment shall
be calculated in accordance with Section 6.2 below.
     (c) Employer Credit Account. The amount distributable to the Participant
under Section 5.1(b) in respect of his or her Employer Credit Account shall be
the balance of the Participant’s Employer Credit Account determined as of the
date of distribution, unless a timely installment election has been submitted
pursuant to Section 6.2 below in which case the amount of each installment shall
be calculated in accordance with Section 6.2 below.
     (d) Distributions upon Unforeseeable Emergency. The amount of a
distribution to the Participant under Section 5.2 shall be determined by the
Administrator, provided that in no event shall the aggregate amount of any
distribution under Section 5.2 exceed the lesser of the vested portion of the
Participant’s Account or the amount determined by the Administrator to be
necessary to alleviate the Participant’s Unforeseeable Emergency (including any
taxes or penalties reasonably anticipated to result from the distribution) and
which is not reasonably available from other resources of the Participant. A
withdrawal under Section 5.2 shall be allocated between the Participant’s Basic
Deferral Account, Bonus Deferral Account and the vested portion of

-22-



--------------------------------------------------------------------------------



 



the Participant’s Employer Credit Account pro rata based on the balance credited
to the vested portion of each such Account immediately prior to the hardship
distribution.
     6.2. Form of Payment.
     (a) Cash Payment. All payments under the Plan shall be made in cash.
     (b) Lump sums; installments.
     (i) Except as provided at (ii) immediately below, all distributions under
the Plan shall be made in the form of a lump sum payment.

      (ii) A Participant who Separates from Service (other than by reason of
death or for cause (as determined by the Administrator)) upon or after attaining
age 55 may elect, in accordance with this Section 6.2(b)(ii), to have amounts
distributable under Section 6.1 paid either as a lump sum or in annual
installments over a period of not more than ten years. In the absence of a
proper advance election to have such amounts paid in installments, amounts
distributable under Section 6.1 shall be paid as a lump sum. With respect to
amounts deferred for any Plan Year beginning on or after January 1, 2005 and
prior to January 1, 2009, any election by a Participant to have amounts
distributable under Section 6.1 paid in installments (an “installment election”)
must be delivered to the Administrator, in a form acceptable to the
Administrator, not later than the earlier of the date prescribed by the
Administrator or the latest date permissible under transition relief promulgated
by the Internal Revenue Service under Section 409A. With respect to amounts
deferred for any Plan Year beginning on or after January 1, 2009, any election
by a Participant to have amounts distributable under Section 6.1 paid in
installments (an “installment election”) must be delivered to the Administrator,
in a form acceptable to the Administrator, not later than the “applicable
election deadline” for such Plan Year (as defined in Section 3.1). A Participant
may subsequently elect to change his or her prior election to have amounts
distributable under Section 6.1 paid in a lump sum or in annual installments, as
the case may be, but only if such change (i) shall not take effect for at least
twelve (12) months after the date on which the subsequent election is made;
(ii) is made at least twelve (12) months prior to the date on which the first
payment was scheduled to be made (“prior election payment date”); and (iii)

-23-



--------------------------------------------------------------------------------



 



results in a new payment date that is delayed by at least five (5) years, as
measured from the prior election payment date. Any such change of the time of
commencement of payment shall be made in the manner specified by the
Administrator.
     (iii) Where an Account is payable in installments, the amount of each
installment shall be determined by dividing the vested portion of the Account
(as adjusted through the date of such installment distribution) by the number of
installments remaining to be paid. The Administrator may, in its sole
discretion, require that, at the time payment of a Participant’s Account for
which an installment election is made is scheduled to commence under Article 5,
the total balance in all such Participant’s Accounts must exceed, together with
any other amounts payable to a Participant pursuant to any other nonqualified
deferred compensation plan of the Company (and all other all other corporations
and trades or businesses, if any, that would be treated as a single “service
recipient” with the Company under Treas. Regs. § 1.409A-1(h)(3)) that is an
account balance plan described in Treas. Regs. § 1.409A-1(c)(2)(i)(A) or §
1.409A-1(c)(2)(i)(B), the dollar amount in effect under Code section
402(g)(1)(B). For the avoidance of doubt, any installments payable hereunder
shall be treated as a single payment pursuant to Treas. Regs. §
1.409A-2(b)(2)(iii).
     (c) Employer’s Obligation. All payments under the Plan not made from a
trust or account described in Section 4.3 above shall be made by the Employer.
     6.3. Death Benefits. Notwithstanding any other provision of the Plan, if a
Participant dies before distribution of his or her Account has occurred or (if
payable in installments) has been completed, the entire value of the
Participant’s vested Account shall be paid, as soon as practicable following the
Participant’s death, in a lump sum to the Participant’s Beneficiary or
Beneficiaries.

-24-



--------------------------------------------------------------------------------



 



Article 7. Beneficiaries; Participant Data
     7.1. Designation of Beneficiaries. Subject to such rules and limitations as
the Administrator may prescribe, each Participant from time to time may
designate one or more persons (including a trust) to receive benefits payable
with respect to the Participant under the Plan upon or after the Participant’s
death, and may change such designation at any time. Each designation will revoke
all prior designations by the same Participant, shall be in a form prescribed by
the Administrator, and will be effective only when filed in writing with the
Administrator during the Participant’s lifetime.
     In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary there is no living Beneficiary validly
named by the Participant, the Administrator shall cause such benefit to be paid
to the Participant’s estate. In determining the existence or identity of anyone
entitled to a benefit payment, the Administrator may rely conclusively upon
information supplied by the Participant’s personal representative, executor or
administrator.
     7.2. Available Information; Missing Persons. Any communication, statement
or notice addressed to a Participant or to a Beneficiary at his or her last post
office address as shown on the Administrator’s records shall be binding on the
Participant or Beneficiary for all purposes of the Plan. A benefit shall be
deemed forfeited if, after diligent effort, the Administrator is unable to
locate the Participant or Beneficiary to whom payment is due; provided, however,
that the Administrator shall have the authority (but not the obligation) to
reinstate such benefit upon the later discovery of a proper payee for such
benefit, but solely to the extent permitted under Section 409A. Mailing of a
notice in writing, by certified or registered mail, to the last known address of
the Participant and the Beneficiaries (if the addresses of such Beneficiaries
are known to the Administrator) shall be considered a diligent effort for this
purpose. The Administrator shall not be obliged to search for any Participant or
Beneficiary beyond the sending of a registered letter to such last known
address. If a benefit payable to an un-located Participant or Beneficiary is
subject to escheat pursuant to applicable state law, neither the Administrator,
the Company, nor the Employer shall be liable to any person for any payment made
in accordance with such law.

-25-



--------------------------------------------------------------------------------



 



Article 8. Administration
     8.1. Administrative Authority. Except as otherwise specifically provided
herein, the Plan shall be administered by the Administrator. The Administrator
shall have full discretionary authority to construe and administer the terms of
the Plan and its actions under the Plan shall be binding on all persons. Without
limiting the foregoing, the Administrator shall have full discretionary
authority, consistent with the requirements of Section 409A, to:
     (a) Resolve and determine all disputes or questions arising under the Plan,
and to remedy any ambiguities, inconsistencies or omissions in the Plan.
     (b) Adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan.
     (c) Implement the Plan in accordance with its terms and the rules and
regulations adopted as above.
     (d) Make determinations with respect to the eligibility of any person to
participate in the Plan or derive benefits hereunder and make determinations
concerning the crediting and adjustment of Accounts.
     (e) Appoint such persons or firms, or otherwise act to obtain such advice
or assistance, as it deems necessary or desirable in connection with the
administration and operation of the Plan, and the Administrator shall be
entitled to rely conclusively upon, and shall be fully protected in any action
or omission taken by it in good faith reliance upon, the advice or opinion of
such firms or persons.
     8.2. Litigation. Except as may be otherwise required by law, in any action
or judicial proceeding affecting the Plan, no Participant or Beneficiary shall
be entitled to any notice or service of process, and any final judgment entered
in such action shall be binding on all persons interested in, or claiming under,
the Plan.
     8.3. Claims Procedure. The Administrator shall establish claims procedures
under the Plan consistent with the requirements of Section 503 of ERISA.

-26-



--------------------------------------------------------------------------------



 



Article 9. Amendment
     9.1. Right to Amend. The Administrator, by written instrument executed by a
duly authorized representative, shall have the right to amend the Plan, at any
time and with respect to any provisions hereof; provided, however, that no such
amendment shall materially or adversely affect the rights of any Participant
with respect to Elective Deferrals and Employer Credits already made under the
Plan as of the date of such amendment, except as permitted under Section 409A.
     9.2. Amendments to Ensure Proper Characterization of Plan. The Plan, as it
applies to Employees, is intended to be an unfunded “top-hat” plan under
sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and therefore participation in
the Plan by Employees shall be limited to Employees who (i) qualify for
inclusion in a “select group of management or highly compensated employees”
within the meaning of sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of
ERISA and (ii) are designated by the Company as being eligible to participate.
If the Administrator determines that a Participant no longer qualifies as being
a member of a select group of management or highly compensated employees, then
the compensation deferral elections made by such Participant in accordance with
the provisions of the Plan will continue for the remainder of the Plan Year.
However, no additional amounts shall be deferred and credited to the Account of
such individual under the Plan for any future Plan Year until such time as the
individual is again determined to be eligible to participate in the Plan and
makes a new election under the provisions of the Plan; except that all prior
amounts credited to the Account of such individual shall continue to be adjusted
for earnings or losses pursuant to the other provisions of the Plan until fully
distributed.

-27-



--------------------------------------------------------------------------------



 



Article 10. Termination
     10.1. Right of the Company to Terminate or Suspend Plan. The Company
reserves the right at any time to terminate the Plan or to suspend the operation
of the Plan for a fixed or indeterminate period of time, by action of the
Administrator. In the event of a suspension of the Plan, the Administrator shall
continue all aspects of the Plan, other than any elections to make Elective
Deferrals that have not yet become irrevocable pursuant to Section 3.1(a) and
Employer Credits, during the period of the suspension, in which event accounts
as they then exist shall continue to be credited in accordance with respect to
Article 3 and payments hereunder will continue to be made during the period of
the suspension in accordance with Articles 5 and 6.
     10.2. Allocation and Distribution. This Section 10.2 shall become operative
on a complete termination of the Plan. The provisions of this Section 10.2 shall
also become operative in the event of a partial termination of the Plan, as
determined by the Administrator, but only with respect to that portion of the
Plan attributable to the Participants to whom the partial termination is
applicable. Upon the effective date of any such event, notwithstanding any other
provisions of the Plan, no persons who were not theretofore Participants shall
be eligible to become Participants. Each Participant’s Accounts as they then
exist will be maintained, credited and paid pursuant to the provisions of this
Plan and the Participant’s elections. Notwithstanding the foregoing, the Company
may provide for the accelerated distribution of all accounts upon termination of
the Plan as a whole or with respect to any Participant or group of Participants,
but only to the extent the Company determines this to be permissible under
Section 409A.

-28-



--------------------------------------------------------------------------------



 



Article 11. Miscellaneous
     11.1. Limitation on Liability of Employer. The Employer’s sole liability
under the Plan shall be to pay benefits under the Plan as expressly set forth
herein and subject to the terms hereof. Subject to the preceding sentence,
neither the establishment or administration of the Plan, nor any modification
nor the termination or suspension of the Plan, nor the creation of any account
under the Plan, nor the payment of any benefits under the Plan, nor any other
action taken by the Employer or the Administrator with respect to the Plan shall
be construed as giving to any Participant, any Beneficiary or any other person
any legal or equitable right against the Administrator, the Employer, or any
officer or employer thereof. Without limiting the foregoing, neither the
Administrator nor the Employer in any way guarantees any Participant’s or
Beneficiary’s Account from loss or decline for any reason.
     11.2. Construction. If any provision of the Plan is held to be illegal or
void, such illegality or invalidity shall not affect the remaining provisions of
the Plan, but the illegal or void provision shall be fully severable and the
Plan shall be construed and enforced as if said illegal or void provision had
never been inserted herein. For all purposes of the Plan, where the context
admits, the singular shall include the plural, and the plural shall include the
singular. Headings of Articles and Sections herein are inserted only for
convenience of reference and are not to be considered in the construction of the
Plan. The laws of the Commonwealth of Massachusetts shall govern, control and
determine all questions of law arising with respect to the Plan and the
interpretation and validity of its respective provisions, except where those
laws are preempted by the laws of the United States. Participation under the
Plan will not give any Participant the right to be retained in the service of
the Employer, nor shall any loss or claimed loss of present or future benefits,
whether accrued or unaccrued, constitute an element of damages in any claim
brought in connection with a Participant’s Separation from Service.
     No provision of the Plan shall be interpreted so as to give any individual
any right in any assets of the Employer which right is greater than the rights
of a general unsecured creditor of the Employer.
     11.3. Taxes. Notwithstanding any other provision of the Plan, all
distributions and withdrawals hereunder shall be subject to reduction for
applicable income tax withholding and other legally or contractually required
withholdings. To the extent amounts credited under the

-29-



--------------------------------------------------------------------------------



 



Plan are includible in “wages” for purposes of Chapter 21 of the Code, or are
otherwise includible in taxable income, prior to distribution or withdrawal the
Employer may deduct the required withholding with respect to such wages or
income from compensation currently payable to the Participant or the
Administrator may reduce the Participant’s Accounts hereunder or require the
Participant to make other arrangements satisfactory to the Administrator for the
satisfaction of the Employer’s withholding obligations. If at any time this Plan
is found to fail to meet the requirements of Section 409A, the Administrator may
distribute the amount required to be included in the Participant’s income as a
result of such failure. Any amount distributed under the immediately preceding
sentence will be charged against amounts owed to the Participant hereunder and
offset against future payments hereunder. For the avoidance of doubt, the
Participant will have no discretion, and will have no direct or indirect
election, as to whether a payment will be accelerated under this Section 11.3.
     11.4. Section 409A Transition Relief. The Company may, by action of the
Administrator, authorize changes to time and form of payment elections made
under the Plan to the extent consistent with the transition rules, and during
the transition relief period, provided under Section 409A and guidance issued
thereunder by the Internal Revenue Service.
     11.5. Spendthrift Provision. No amount payable to a Participant or a
Beneficiary under the Plan will, except as otherwise specifically provided by
law, be subject in any manner to anticipation, alienation, attachment,
garnishment, sale, transfer, assignment (either at law or in equity), levy,
execution, pledge, encumbrance, charge or any other legal or equitable process,
and any attempt to do so will be void; nor will any benefit be in any manner
liable for or subject to the debts, contracts, liabilities, engagements or torts
of the person entitled thereto. Nothing herein shall be construed as limiting
the Employer’s right to cause its obligations hereunder to be assumed by a
successor to all or a portion of its business or assets.

-30-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Employer has caused the Plan to be executed,
effective as of the 1st day of January, 2010.
ATTEST/WITNESS

              /s/ Camillo Davis   THE TJX COMPANIES, INC    
 
           
 
           
Print Name: Camillo Davis
           
 
           
 
  By:   /s/ Greg Flores    
 
           
 
           
 
  Print Name:   Greg Flores    
 
           
 
  Title:   Executive Vice President, Chief Human Resources Officer    
 
           
 
  Date:   May 26, 2010    

-31-



--------------------------------------------------------------------------------



 



EXHIBIT A
Definition of “Change of Control”
“Change of Control” shall mean the occurrence of any one of the following
events:
     (a) there occurs a change of control of the Company of a nature that would
be required to be reported in response to Item 5.01 of the Current Report on
Form 8-K (as amended in 2004) pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) or in any other filing under the
Exchange Act; provided, however, that if the Participant or a Participant
Related Party is the Person or a member of a group constituting the Person
acquiring control, a transaction shall not be deemed to be a Change of Control
as to a Participant unless the Committee shall otherwise determine prior to such
occurrence; or
     (b) any Person other than the Company, any wholly-owned subsidiary of the
Company, or any employee benefit plan of the Company or such a subsidiary
becomes the owner of 20% or more of the Company’s Common Stock and thereafter
individuals who were not directors of the Company prior to the date such Person
became a 20% owner are elected as directors pursuant to an arrangement or
understanding with, or upon the request of or nomination by, such Person and
constitute a majority of the Company’s Board of Directors; provided, however,
that unless the Committee shall otherwise determine prior to the acquisition of
such 20% ownership, such acquisition of ownership shall not constitute a Change
of Control as to a Participant if the Participant or a Participant Related Party
is the Person or a member of a group constituting the Person acquiring such
ownership; or
     (c) there occurs any solicitation or series of solicitations of proxies by
or on behalf of any Person other than the Company’s Board of Directors and
thereafter individuals who were not directors of the Company prior to the
commencement of such solicitation or series of solicitations are elected as
directors pursuant to an arrangement or understanding with, or upon the request
of or nomination by, such Person and constitute a majority of the Company’s
Board of Directors; or
     (d) the Company executes an agreement of acquisition, merger or
consolidation which contemplates that (i) after the effective date provided for
in such agreement, all or substantially all of the business and/or assets of the
Company shall be owned, leased or otherwise controlled by another Person and
(ii) individuals who are directors of the Company when such agreement is
executed shall not constitute a majority of the board of directors of the
survivor or successor entity immediately after the effective date provided for
in such agreement; provided, however, that unless otherwise determined by the
Committee, no transaction shall constitute a Change of Control as to a
Participant if, immediately after such transaction, the Participant or any
Participant Related Party shall own equity securities of any surviving
corporation (“Surviving Entity”) having a fair value as a percentage of the fair
value of the equity securities of such Surviving Entity greater than 125% of the
fair value of the equity securities of the Company owned by the Participant and
any Participant Related Party immediately prior to such transaction, expressed
as a percentage of the fair value of all equity securities of the Company

-32-



--------------------------------------------------------------------------------



 



immediately prior to such transaction (for purposes of this paragraph ownership
of equity securities shall be determined in the same manner as ownership of
Common Stock); and provided, further, that, for purposes of this paragraph (d),
if such agreement requires as a condition precedent approval by the Company’s
shareholders of the agreement or transaction, a Change of Control shall not be
deemed to have taken place unless and until the acquisition, merger, or
consolidation contemplated by such agreement is consummated (but immediately
prior to the consummation of such acquisition, merger, or consolidation, a
Change of Control shall be deemed to have occurred on the date of execution of
such agreement).
In addition, for purposes of this Exhibit A the following terms have the
meanings set forth below:
     “Common Stock” shall mean the then outstanding Common Stock of the Company
plus, for purposes of determining the stock ownership of any Person, the number
of unissued shares of Common Stock which such Person has the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) upon the exercise of conversion rights, exchange rights, warrants or
options or otherwise. Notwithstanding the foregoing, the term Common Stock shall
not include shares of Preferred Stock or convertible debt or options or warrants
to acquire shares of Common Stock (including any shares of Common Stock issued
or issuable upon the conversion or exercise thereof) to the extent that the
Board of Directors of the Company shall expressly so determine in any future
transaction or transactions.
     A Person shall be deemed to be the “owner” of any Common Stock:
     (i) of which such Person would be the “beneficial owner,” as such term is
defined in Rule 13d-3 promulgated by the Securities and Exchange Commission (the
“Commission”) under the Exchange Act, as in effect on March 1, 1989; or
     (ii) of which such Person would be the “beneficial owner” for purposes of
Section 16 of the Exchange Act and the rules of the Commission promulgated
thereunder, as in effect on March 1, 1989; or
     (iii) which such Person or any of its affiliates or associates (as such
terms are defined in Rule 12b-2 promulgated by the Commission under the Exchange
Act, as in effect on March 1, 1989) has the right to acquire (whether such right
is exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options or otherwise.
     “Person” shall have the meaning used in Section 13(d) of the Exchange Act,
as in effect on March 1, 1989.
A “Participant Related Party” shall mean, with respect to a Participant, any
affiliate or associate of the Participant other than the Company or a Subsidiary
of the Company. The terms “affiliate” and “associate” shall have the meanings
ascribed thereto in Rule 12b-2 under the Exchange Act (the term “registrant” in
the definition of “associate” meaning, in this case, the Company).

-33-



--------------------------------------------------------------------------------



 



     “Subsidiary” shall mean any corporation or other entity (other than the
Company) in an unbroken chain beginning with the Company if each of the entities
(other than the last entity in the unbroken chain) owns stock or other interests
possessing 50% or more of the total combined voting power of all classes of
stock or other interests in one of the other corporations or other entities in
the chain.
     “Committee” shall mean the Executive Compensation Committee of the Board of
Directors of the Company.
     Initially capitalized terms not defined above shall have the meanings
assigned to those terms in Article I of the Plan.
     Notwithstanding the foregoing, in any case where the occurrence of a Change
of Control could affect the vesting or payment of amounts subject to the
requirements of Section 409A, the term “Change of Control” shall mean an
occurrence that both (i) satisfies the requirements set forth above in this
Exhibit A, and (ii) is a “change in control event” as that term is defined in
the regulations under Section 409A.

-34-